Citation Nr: 1424237	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1991 with subsequent service in the Air National Guard to include a period of active duty from January 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claims.

In January 2012, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2012 Board decision, the claims were remanded for further evidentiary development.  With respect to the low back disability and right ear hearing loss claims, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for right and left knee disabilities, left leg disability, bilateral foot disability, sinusitis, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the currently diagnosed low back disability is related to the Veteran's active duty service.

2.  The Veteran does not have right ear hearing loss as defined by VA.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in October 2006 the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the October 2006 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), and service personnel records.  To this end, the Board notes that, pursuant to the April 2012 Board Remand, the AMC attempted to obtain the Veteran's service personnel and treatment records from the Records Management Center (RMC), the Air Force Personnel Records Center, the Maryland Air National Guard, and the Delaware Air National Guard.  In response to the request from the Maryland Air National Guard, service treatment and personnel records were associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in December 2010 and May 2012, as well as a, VA medical opinion in December 2012, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports are sufficient relative to the claims addressed herein, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including degenerative arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

a. Low back disability

Here, the Veteran has asserted entitlement to service connection for a low back disability, which was incurred in his active military service.  See, e.g., the January 2012 Board hearing transcript.

As indicated above, the Veteran had two confirmed periods of active duty service from June 1981 to September 1991 and from January 2001 to October 2001.  The Veteran's STRs document complaints of low back pain for a duration of one week in August 1986.  At that time, the Veteran indicated that he performed a lot of lifting and carrying of heavy objects while working in supply.  See the STR dated August 1986.  He was diagnosed with a low back strain and put on a temporary physical profile.  Id.  No subsequent diagnoses or complaints related to the low back were noted in the Veteran's STRs.

The Veteran was afforded a VA examination in December 1997 at which time the examiner noted the Veteran's report that he injured his back after a fall in Alaska in 1981.  The Veteran stated that he had experienced intermittent back pain since that time.  The examiner diagnosed him with chronic strain of the lumbosacral spine.

Magnetic resonance imaging (MRI) of the lumbar spine performed in October 2007 documented moderate bulging of the disc annulus at L3-L4 and L4-L5 with narrowing of the neural foramina and mild to moderate secondary central stenosis.

The Veteran was afforded another VA examination in December 2010 to address his claimed low back disability.  The examiner diagnosed the Veteran with chronic lumbar strain and degenerative disc disease of the lumbar spine.  He noted that "[t]here is no documentation that the Veteran had been evaluated or treated or low back impairment."  He concluded that the Veteran's low back impairment is not related to his service-connected neck impairment or left shoulder impairment."  However, the December 2012 VA examiner did not address the question of direct service connection.

In May 2012, the Veteran underwent another VA examination with respect to his low back disability.  The examiner noted continuing diagnoses of lumbar DDD and lumbar spondylosis.  He also reiterated the Veteran's contentions of in-service injury occurring when he fell while stationed in Alaska in 1981.  The examiner concluded, "[i]t is at least as likely as not [that] the current lower back condition is caused by service.  The Veteran did not have problems with the lower back prior to service."  Crucially, the May 2012 VA examiner failed to address the ten year gap between the in-service notation of low back strain and the diagnosis of chronic lumbar strain in the December 1997 VA examination report.

In December 2012, the Veteran was afforded a VA medical opinion to address his low back disability.  The examiner reviewed the record including the complaints of back pain documented in August 1986, as well as, the findings documented in the May 2012 VA examination.  He then concluded, "[i]t is my medical opinion that the Veteran's claimed thoracolumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that, aside from the 1986 diagnosis of a low back strain, there were no additional evaluations while on active duty for a low back disability or related complaints.  He then opined that the "[d]egenerative disc disease and degenerative joint disease of the lumbar spine (spondylosis) is consistent with [the] wear and tear of aging."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Upon review of the record, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed low back disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the December 2012 VA examination report was based on review of the Veteran's medical history as well as the pertinent medical literature; the Board therefore places significant weight on the findings of the December 2012 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the December 2012 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a low back disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his low back disability is the result of his military service, a layperson without medical training such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with DDD of the lumbar spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of degenerative disease of the lumbar spine until October 2007.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran and his spouse regarding chronic low back symptomatology dating from service are contradicted by the findings of the December 2012 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the contentions that the Veteran's current low back disability is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Right ear hearing loss

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

In this matter, the Veteran claims that he developed hearing loss in the right ear that began during his military service.  Specifically, he asserts that he sustained acoustic trauma as a result of routine noise exposure to planes, trucks, forklifts, and weapon fire in the performance of his military duties.  See, e.g., the VA examination report dated May 2012; see also the January 2012 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As noted above, the Veteran served on active duty from June 1981 to September 1991, with subsequent service in the Air National Guard including a period of active duty from January 2001 to October 2001.  The Veteran's service personnel records indicate that his military occupational specialty was material storage and distribution specialist.  Therefore, the Board does not dispute the Veteran's contentions of routine exposure to noise from planes, trucks, forklifts, and small weapons fire.

Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with hearing loss of the right ear as defined under VA regulation 38 C.F.R. § 3.385.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question negatively.

As indicated above, the Veteran was afforded a VA examination in May 2012.  The results of the May 2012 audiogram indicated the following decibel losses:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
10
10
25
13

The May 2012 VA examiner also noted that the speech recognition score was 96 percent in the right ear.

Accordingly, the Veteran's hearing thresholds as documented by the May 2012 VA audiology examiner is below those recognized by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 (2013).  Consistently, the Veteran's speech recognition scores are above those recognized by VA as denoting hearing loss pursuant to 38 C.F.R. § 3.385.

Although it is undisputed that the Veteran sustained noise exposure during his military service, a right ear hearing impairment as defined by VA regulations is not shown.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's contentions that he currently has a right ear hearing disability.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board does not dispute that the Veteran is competent to report difficulty hearing.  However, his contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to provide testimony that his current hearing acuity in the right ear is of such severity to satisfy the regulatory requirements for a hearing loss disability for VA purposes.  See Jandreau, supra.  Because a hearing loss disability does not involve a simple identification that a layperson is competent to make, the Veteran's unsubstantiated statements regarding the presence of a current right ear hearing loss disability are found to lack competency.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of a hearing loss in the right ear as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for right ear hearing loss is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Pursuant to the April 2012 Board remand, the Veteran was afforded VA examinations in May 2012 as to his claims of entitlement to service connection for right and left knee disabilities, left leg disability, bilateral foot disability, sinus disorder, and hearing loss.  He was also afforded a December 2012 VA medical opinion to further address his right knee, left knee, left leg, and bilateral foot claims.

With respect to the left ear hearing loss, the Veteran was afforded a VA examination in May 2012 at which time the hearing threshold levels documented by the VA audiology examiner are sufficient for VA compensation purposes. See 38 C.F.R. § 3.385.  As to medical nexus, the May 2012 VA examiner concluded that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The rationale provided by the examiner is as follows:

Veteran indicated that he was a forklift operator during active duty from 1981 to 1991 and while in the Reserves from 1994 to 2006.  Noted military noise exposure includes:  planes, trucks, forklifts, and weapon fire.  His enlistment audiogram in October 1980 and discharge audiogram from September 1990 revealed normal hearing in both ears.  Hearing was also normal on an evaluation in 1995.  Veteran indicated that he continues to work as a warehouse forklift operator in the civilian sect.  No other recreational noise was reported.  He mentioned that his father has hearing difficulties.

Critically, in rendering his opinion, the VA examiner failed to address the Veteran's second period of active duty service from January 2001 to October 2001.  Moreover, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's left ear hearing loss is related to his military service.  The examiner should address the Veteran's in-service noise exposure during both periods of active duty and his competent reports of hearing loss symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claimed sinus disorder, the May 2012 VA examiner diagnosed the Veteran with allergic rhinitis.  He further indicated that the Veteran was "[t]reated on one occasion while in service for ethmoid sinusitis [September 1988] without any findings of recurrence or of ongoing treatment for allergic rhinitis or acute/chronic sinusitis."  He concluded, "[b]ased on this information, it is my opinion that it is less likely than not that the Veteran's present allergic rhinitis is a direct cause of military service."  Critically, in reviewing the record, the May 2012 VA examiner overlooked the additional diagnoses and complaints of sinus symptoms documented in the Veteran's active duty STRs.  Specifically, following the September 1988 diagnosis of ethmoid sinusitis, the Veteran was again treated for complaints of a cough secondary to sinusitis in December 1988.  In addition, the Veteran reported continuing complaints of sinus trouble in his August 1990 service separation examination.  At that time, the examiner noted that the Veteran's report of "sinus trouble refers to occasional sinus congestion and drainage [that] requires decongestants only."  The Board additionally notes that the Veteran's continued complaints of sinus symptomatology following his September 1991 active duty discharge were documented in a May 1995 National Guard periodic examination and a June 2000 Report of Medical History.

Accordingly, the Board finds that an additional VA medical opinion is necessary to address the medical evidence overlooked by the May 2012 VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The sinus disorder claim must therefore be remanded in order to afford the Veteran a new VA medical opinion that addresses the entirety of the pertinent medical evidence of record.

With respect to the claimed right and left knee disabilities, bilateral foot disability, and left leg disability, the Veteran was afforded a VA examination in May 2012.  The examiner diagnosed the Veteran with chondromalacia of the bilateral knees and concluded that "[it] is at least as likely as not the Veteran's current bilateral knee condition is caused by service.  The Veteran did not have problems with the knees prior to service."  As to the feet, the May 2012 VA examiner diagnosed the Veteran with hallux valgus of the feet and concluded that "[i]t is at least as likely as not the current feet condition is caused by service.  The Veteran did not have problems with his feet prior to service."  As to the claimed left leg disability, the examiner diagnosed the Veteran with left lumbar radiculopathy and opined that the lumbar spine disability is at least as likely as not caused by service because the "Veteran did not have problems with the lower back prior to service."

The conclusions rendered by the May 2012 VA examiner are not supported by sufficient rationale; the examiner failed to address the decade-long gap between the Veteran's in-service complaints of foot, knee, back, and leg problems and his current diagnoses of hallux valgus, chondromalacia, degenerative disease, and radiculopathy.  Thus, the Veteran was afforded a VA medical opinion in December 2012, at which time the examiner reviewed the claims file.  As to the bilateral knee and left leg disabilities, the examiner concluded, "[i]t is my medical opinion that the Veteran's claimed bilateral knee and left leg disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that there was an episode of knee pain documented in September 1984; however, there was "no evidence of on-going problems or subsequent complaint for knee pain or swelling while on active duty."  Crucially, in providing his rationale, the December 2012 examiner overlooked the numerous complaints of right knee and left leg symptomatology documented in the STRs.  Specifically, the Veteran was placed on temporary physical profile for right knee complaints in June 1985; at that time it was noted that the Veteran suffered from "effusion - traumatic arthritis of the right knee."  A notation of elastic knee support was also noted in a separate June 1985 STR.  As to the left leg, an STR dated in October 1985 noted the Veteran's complaints of aching pains and weakness on the left side of his body, including the left leg and an undated STR documented pain in the left lower extremity.  In addition, at the August 1990 active duty separation examination, the examiner noted that the Veteran's right knee "gets fluid when running daily for two months, otherwise no problems."

With respect to the bilateral foot disability, the examiner concluded "[i]t is my medical opinion that the Veteran's claimed foot condition, including hallux valgus, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that "[n]o foot complaints or evaluations for abnormalities of feet while on active duty [were] identified.  No on-going foot problems, including hallux valgus, while on active duty."  Unfortunately, the December 2012 examiner failed to address the November 1981 STR, which documented the Veteran's complaints of foot pain and a "buzzing sensation when wearing boots" that had persisted for four to five months.

Thus, the Board finds that additional information is necessary to decide the pending claims.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, upon remand, the Veteran should be afforded a new VA medical opinion to address the outstanding questions of etiology with respect to the bilateral knee, bilateral feet, and left leg claims.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since May 2012.  All such available documents should be associated with the claims file.
2. Then, the AOJ should refer the VA claims file to a physician(s) with appropriate expertise.  The examiner(s) is(are) requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner(s) should respond to the following:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed sinus disorder, right knee, left knee, left leg, and/or bilateral foot disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service.

b. In answering this question, the examiner(s) should address the pertinent STRs outlined above, as well as, the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner(s) should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner(s) should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

Should the examiner(s) decide that an examination is required to address these questions, one should be scheduled.  If the examiner(s) determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, VBA should refer the VA claims file an audiologist with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed left ear hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded acoustic trauma/noise exposure.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


